FILED
                             NOT FOR PUBLICATION                            MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NIKIFOROS P. KALFOUNTZOS,                        No. 11-15402

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02734-JAM-
                                                 EFB
  v.

SACRAMENTO COUNTY SUPERIOR                       MEMORANDUM *
COURT; CALIFORNIA PUBLIC
EMPLOYEES RETIREMENT SYSTEM,
Calpers,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted February 28, 2012 **

Before:        LEAVY, THOMAS, and CHRISTEN, Circuit Judges.

       Nikiforos P. Kalfountzos appeals pro se from the district court’s judgment

dismissing his action challenging the California Public Employees’ Retirement


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
System’s denial of his application for retirement benefits. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003)); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Kalfountzos’s action sua sponte as

barred by the Rooker-Feldman doctrine because the action is a “forbidden de facto

appeal” of a state court judgment and raises constitutional claims that are

“inextricably intertwined” with the state court judgment. Noel, 341 F.3d at 1158;

see also Elwood v. Drescher, 456 F.3d 943, 948 (9th Cir. 2006) (“[F]ederal courts

must generally address jurisdictional issues first.”).

      Kalfountzos’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                  11-15402